EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Hoover on 2/14/2022.
The application has been amended as follows: 
Rejoin Claims 9-12 and 23-24.
Amend Claim 9 as follows:
9. (Currently amended) A process of preparing a coated substrate, the process comprising: 
providing a non-aqueous liquid coating composition comprising a polysiloxane including a plurality of siloxane groups and 2 to 7 covalently linked tertiary amide groups as pending and/or terminal groups, wherein the polysiloxane does not contain fluorinated organic groups and has a number average molecular weight in the range of 800 to 8000 g/mol, wherein the polysiloxane is included in an amount effective to reduce or eliminate foaming within a coating formed by spray application of the non-aqueous liquid coating composition 

Amend Claim 13 as follows:
13. (Currently amended) A process comprising: adding a polysiloxane to a non- aqueous liquid composition, the polysiloxane including a plurality of siloxane groups and 2 to 7 covalently linked tertiary amide groups as pending and/or terminal groups, wherein the polysiloxane does not contain fluorinated organic groups and has a number average molecular weight in the range of 800 to 8000 g/mol, wherein the polysiloxane is added to the non-aqueous liquid composition in an amount effective to reduce or eliminate foaming within a coating formed by spray application of the non-aqueous liquid composition 
Cancel Claim 21.
Cancel Claim 22.
Reasons for Allowance
Claims 9-20 and 23-25 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Morgan (U.S. Pat. No. 3,278,485) and Favresse (EP 1634940 A1). 
The limitations that are the basis for the allowance appear in claims 9 and 13, namely “the polysiloxane including a plurality of siloxane groups and 2 to 7 covalently linked tertiary amide groups as pending and/or terminal groups, wherein the 
Claims 10-12, 14-20, and 23-25 depend from either claim 9 or 13 and therefore contain the limitations.
Specifically, although Morgan describes the polysiloxanes consistent with the claims, Morgan describes adding the polysiloxanes to polypropylene oxides in unspecified concentrations for the purpose of assessing solubility. There is insufficient evidence of record that the quantities Morgan uses are necessarily effective to reduce or eliminate foaming within a coating formed by spray application of the polypropylene oxide compositions. Moreover, Morgan’s express teachings of such compounds as surface-active compounds within polyurethane foaming compositions is suggestive that such compounds would promote foaming in such mixtures. Accordingly, the protocols of Morgan fall outside the scope of the claim and Morgan is not seen to provide sufficient motivation to arrive at the subject matter claimed. 
Although Favresse describes silicone defoamers with tertiary amide groups, Favresse fails to describe the feature of “including a plurality of siloxane groups and 2 to 7 covalently linked tertiary amide groups as pending and/or terminal groups, wherein the polysiloxane does not contain fluorinated organic groups and has a number average molecular weight in the range of 800 to 8000 g/mol”. Further, Favresse
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Claim 13 is allowable. Claims 9-12 and 23-24, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 3/4/2021, is hereby withdrawn and claims 9-12 and 23-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764